        Case 1:19-cv-00424-LGS-KNF Document 125 Filed 04/20/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
PETER RINALDI,                                                        :                            :
                                                                      :
                              Plaintiff,                              :
                                                                      :
                    -against-                                         :   MEMORANDUM AND ORDER
                                                                      :     19-CV-424 (LGS) (KNF)
NICE LTD., BARAK EILAM, NICE SYSTEMS, INC., :
ACTIMIZE, PAUL MILLS, CHRISTINE                                     :
BONAMARTE, RICHARD MALISH,                                            :
                                                                      :
                              Defendants.                             :
--------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

           Plaintiff Peter Rinaldi’s (“Rinaldi”) proceeding pro se has made a motion pursuant to Rule

37(a)(3)(B)(4) of the Federal Rules of Civil Procedure. See Docket Entry No. 112. Through the

motion, Rinaldi seeks an order compelling SAP SuccessFactors, Inc. (“SAP”), which is not a party to

this action, “to produce documents responsive to Plaintiffs’ [sic] Request for the Production of

Documents.” SAP opposes the motion, which it contends pertains to a subpoena issued on behalf of

Rinaldi.

           In this judicial district,

                              [e]xcept for letter-motions, as permitted by Local Rule 7.1(d) . . . all
                              motions shall include the following motion papers: (1) A notice of motion,
                              . . . .which shall specify the applicable rules or statutes pursuant to which
                              the motion is brought, and shall specify the relief sought by the motion; 2)
                              A memorandum of law, setting forth the cases and other authorities relied
                              upon in support of the motion, and divided, under appropriate headings,
                              into as many parts as there are issues to be determined; and 3) Supporting
                              affidavits and exhibits thereto containing any factual information and
                              portions of the record necessary for the decision of the motion. . . . Except
                              for letter-motions as permitted by Local Rule 7.1(d) or as otherwise
                              permitted by the Court, all oppositions and replies with respect to motions
                              shall comply with Local Civil Rule 7.1(a)(2) and (3) above.

Local Civil Rule 7.1(a), (b).

Rinaldi failed to comply with Local Civil Rule 7.1 of this court. He did not submit to the Court,
      Case 1:19-cv-00424-LGS-KNF Document 125 Filed 04/20/20 Page 2 of 3



in connection with the instant motion, “[s]upporting affidavits and exhibits thereto

containing any factual information and portions of the record necessary for the decision of the

motion.” Local Civil Rule 7.1(a). Accordingly, the motion is procedurally defective and may be

denied on that basis. See, e.g., Chieco v. In’tl Broth. of Teamsters, 175 F.R.D. 467 (S.D.N.Y.

1997). The Court is mindful that Rinaldi is proceeding pro se in this action; however, “ pro se

status does not exempt a party from compliance with relevant rules of procedural and substantive

law.” Triestman v. Federal Bureau of Prisons, 470 F.3d 471, 477 (2d Cir. 2006)(internal

quotation marks and citation omitted).

        In like manner, SAP also failed to submit an affidavit[s] and exhibits thereto containing

any factual information and portions of the record necessary for the decision of the motion as

part of its opposition to Rinaldi’s motion to compel. Instead, SAP attached, improperly, an exhibit

to its memorandum of law. The Court observed that SAP and Rinaldi made factual assertions

through their respective memoranda of law; but a memorandum of law is not evidence, see Giannullo

v. City of New York, 322 F.3d 139, 142 (2d Cir.2003), and cannot substitute for the affidavit

requirement outlined in Local Civil Rule 7.1(a)(3). As Rinaldi’s motion to compel does not comply

with the court’s Local Civil Rules, granting it is not warranted.

                                         CONCLUSION

For the reasons set forth above, the motion to compel, Docket Entry No. 112, is denied.

The Clerk of Court is directed to mail a copy of this Memorandum and Order to the plaintiff.

Dated: New York, New York                                 SO ORDERED:
       April 20, 2020




                                                     2
Case 1:19-cv-00424-LGS-KNF Document 125 Filed 04/20/20 Page 3 of 3




                                3
